In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-21-00076-CR
     ___________________________

     ELIGAH DARNELL, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 432nd District Court
         Tarrant County, Texas
       Trial Court No. 1575071D


 Before Womack, Wallach, and Walker, JJ.
 Memorandum Opinion by Justice Womack
                           MEMORANDUM OPINION

       Under the terms of a plea-bargain agreement, Appellant Eligah Darnell pleaded

guilty to failing to register as a sex offender. Darnell now attempts to appeal the trial

court’s denial of a motion to dismiss that he had filed prior to pleading guilty.

Rule 25.2(a)(2)(A) of the Texas Rules of Appellate Procedure provides that in a plea-

bargain case, a defendant may appeal “matters that were raised by written motion filed

and ruled on before trial.” Tex. R. App. P. 25.2(a)(2)(A). Here, however, the record

shows that, prior to entering the plea-bargain agreement, Darnell signed written plea

admonishments in which he agreed to “give up and waive all pretrial motions that

may have been filed in [his] case” and agreed to “give up and waive any and all rights

of appeal in this case.”

       On October 15, 2021, we notified Darnell of our concern that we lack

jurisdiction over his appeal, both because the trial court’s certification states that this

is a plea-bargain case and that Darnell has no right of appeal, and because the record

contains written plea admonishments in which Darnell agreed to waive all pretrial

motions and all rights of appeal. We informed Darnell that we could dismiss his

appeal unless he or any party desiring to continue the appeal filed a response showing

grounds for continuing the appeal. See Tex. R. App. P. 25.2(d), 43.2(f), 44.3. While

Darnell filed a response, it does not show grounds for continuing the appeal.1


       1
        Darnell states that he “do[es] not recall signing any document waiving all pre-
trial motions and any and all rights of appeal in this case.”

                                            2
Accordingly, we dismiss the appeal. See Tex. R. App. P. 25.2(a)(2)(A), (d), 43.2(f); see

also Barbee v. State, Nos. 02-14-00168-CR, 02-14-00169-CR, 2014 WL 3778278, at *1

(Tex. App.—Fort Worth July 31, 2014, no pet.) (per curiam) (mem. op., not

designated for publication) (dismissing appeal from a plea-bargain case where the

appellant had waived all pretrial motions); Sims v. State, No. 02-13-00371-CR, 2013

WL 6327379, at *1 (Tex. App.—Fort Worth Dec. 5, 2013, no pet.) (per curiam)

(mem. op., not designated for publication) (same).

                                                      /s/ Dana Womack

                                                      Dana Womack
                                                      Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: November 10, 2021




                                           3